Citation Nr: 0417994	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension with 
elevated cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
hypertension with elevated cholesterol.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing from the RO.  
A transcript of the hearing is associated with the veteran's 
claims file.

The Board notes that in October 2001 the veteran submitted a 
notice of disagreement regarding both service connection for 
hypertension and the disability rating assigned to her 
service-connected residual scar, status post surgical 
intervention for pilonidal cyst.  However, in her October 
2002 substantive appeal (VA Form 9), the veteran opted to 
appeal only her claim for service connection for hypertension 
with elevated cholesterol.  Therefore, the veteran 
effectively withdrew her claim for an increased rating for 
her scar, and the Board will confine the present decision to 
the issue as set forth above.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension with elevated cholesterol was manifested during 
the veteran's active military service or within one year 
after her separation from active service, or is directly 
related to military service.




CONCLUSION OF LAW

Hypertension with elevated cholesterol was not incurred in or 
aggravated by service, nor may it be presumed to have 
occurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service records dated from January 1971 to July 
1973 are associated with the claims file.  A January 1971 
entrance examination showed the veteran had a normal heart, 
and blood pressure of 104/68.  The veteran reported no 
history of high blood pressure.  April 1973 surgical entries, 
when the veteran was hospitalized for excision of a pilonidal 
sinus, show blood pressure readings between 102/60 and 
126/80.  In May 1973, upon separation from service, the 
veteran's heart was normal and her blood pressure was 116/80.  
She reported no history of high blood pressure.

Post-service, a June 1985 written statement indicates the 
veteran had high blood pressure.  It was in the range of 
150/95 to 170/110.  E.J.W., M.D., opined that the veteran's 
high blood pressure might have been due to a prescription 
medication she took.

Private treatment records dated between June 1985 and May 
1989 show the veteran had elevated blood pressure readings 
and a continuing diagnosis of hypertension.

In a February 1990 private treatment record, the veteran 
stated that she had been treated for high blood pressure for 
the previous seven years.  Her blood pressure was 164/92.  
She indicated she had been taking medication for her 
hypertension for the previous three years.




A log of the veteran's blood pressure between August 1996 and 
February 1998 shows readings between 160/88 (January 1997) 
and 110/74 (August 1996).

In November 2000, the veteran underwent VA examination.  The 
veteran's medical records were not available for review.  The 
veteran reported she had a 25-year history of hypertension.  
She stated that to the best of her knowledge, she did not 
have a blood pressure check while she was on active duty.  
She claimed that in 1973 she saw her private physician just 
after separation from service and was told she had 
hypertension.  She reported having been on antihypertensive 
drug therapy from 1973 to the present.  The veteran denied 
any history of renal disease or other symptomatology which 
would suggest a secondary cause of hypertension.

On examination, the veteran's blood pressure readings were 
142/92, 142/90, and 144/90.  Auscultation of the chest 
revealed a grade 1/6 systolic ejection murmur at the maximal 
right second intercostals space, and no audible diastolic 
murmur.  The diagnosis was hypertension of approximately 27 
years duration (not documented).  An electrocardiogram showed 
no evidence of left ventricular hypertrophy.

In a July 2001 written statement, a medical office informed 
the veteran that earlier records for her treatment were not 
available because of the age of the records.

In March 2004, the veteran and her husband testified before 
the undersigned Veterans Law Judge via videoconference 
hearing.  The veteran stated that she first saw a doctor for 
treatment of hypertension sometime after she was discharged 
from the Air Force in 1973, or before her first full post-
service year was up in 1974.  She believed her blood pressure 
readings were then over 140 systolic.  She testified that she 
was given medication at that time and continued to take 
prescription hypertension medication to the present.  The 
veteran's husband stated that she began taking hypertension 
medication in early May 1973 and early 1974.  He testified 
that they were married in January 1973 and she sought 
treatment for hypertension shortly after her separation from 
service in July 1973.  The veteran said she could not recall 
being examined for hypertension during her military


separation examination.  Her husband indicated that she 
underwent surgery in 1973 prior to departure from the 
military, and that perhaps those records would show blood 
pressure readings.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In March 2001 and March 2002 letters, the Board informed the 
veteran of the VCAA and its effect upon her claim.  In 
addition, the veteran was advised, by virtue of a detailed 
August 2002 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim for 
service connection for hypertension with elevated 
cholesterol.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC issued by the RO clarified what evidence would be 
required to establish service connection for hypertension 
with elevated cholesterol.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2002 SOC 
contained the new reasonable doubt law and duty-to-assist 
regulation codified at 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes here that 
surgical records referred to by the veteran's husband during 
the March 2004 hearing had already been located and 
associated with the veteran's claims file.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Hypertension with Elevated Cholesterol

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

With respect to the veteran's claim, the Board notes that her 
service medical records are silent for any complaint of or 
treatment for high blood pressure.  Most significantly, 
physical examination at separation revealed a diastolic 
pressure of 80, a systolic reading of 116, and a normal heart 
and vascular system.  There is also no evidence of record to 
suggest that a hypertensive disorder became manifest to a 
compensable degree within one year after separation from her 
period of active service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  Post-service medical records associated with the 
claims file reveal no evidence of hypertension until June 
1985, more than ten years following the veteran's separation 
from active military service.


While the veteran contends that subsequently destroyed 
private medical records dated in late 1973 or early 1974 show 
diagnosis of and treatment for high blood pressure, the Board 
cannot base its decision upon medical evidence not associated 
with the claims file.  Furthermore, in a February 1990 
private treatment record, the veteran told the physician that 
she had high blood pressure for the previous seven years, 
dating only to 1983.

The Board appreciates the testimony of the veteran and her 
husband at the hearing in March 2004.  However, that even 
accepting, for purposes of this decision, the veteran's 
contention that she was diagnosed with hypertension within a 
year of separation from service, the claims file contains no 
documented medical evidence to show that the veteran 
manifested this disability to a compensable degree, diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more, requiring continuous medication 
for control, within one year after separation from service.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Indeed, based 
upon the veteran's memory, she recalled only that her blood 
pressure readings just after service showed systolic readings 
over 140, falling short of that needed for a compensable 
rating.

While the veteran, and her husband, may sincerely believe 
that her hypertension is the result of service, laypersons 
are not considered competent to offer medical opinions, and 
testimony to that effect does not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The documentary record is 
of probative value.  The medical evidence of record first 
shows a diagnosis of hypertension in June 1985, more than ten 
years after separation from service.  Furthermore, no medical 
opinion provides a direct relationship between the veteran's 
active duty and her current high blood pressure diagnosis.

The competent and probative medical evidence of record 
preponderates against a finding of either a compensable 
manifestation of hypertension within one year of active duty 
or a nexus between the veteran's current diagnosis and her 
service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for hypertension with elevated cholesterol 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



